ORDER
Upon remand from the United States Supreme Court, — U.S.-, 110 S.Ct. 3233, 111 L.Ed.2d 745, which vacated the judgment of this court and having considered the appellants’ motion for reversal of the district court without briefing or argument in light of the Supreme Court’s action.
It is ORDERED that the judgment of the district court, 610 F.Supp. 179, is reversed *104and this case is remanded for further proceedings consistent with Rutan v. Republican Party of Illinois, 496 U.S. -, 110 S.Ct. 2729, 111 L.Ed.2d 52 (1990).